
	

116 SRES 309 IS: Designating September 2019 as “National Voting Rights Month”.
U.S. Senate
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mr. Wyden (for himself, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Coons, Ms. Duckworth, Mr. Durbin, Ms. Harris, Ms. Hirono, Mr. Jones, Mr. Kaine, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Murray, Mr. Sanders, Ms. Smith, Mr. Udall, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating September 2019 as National Voting Rights Month.
	
	
 Whereas voting is one of the single most important rights that can be exercised in a democracy; Whereas, over the course of history, various voter suppression laws in the United States have hindered, and even prohibited, certain individuals and groups from exercising the right to vote;
 Whereas, during the 19th and early 20th centuries, Native Americans and people who were born to United States citizens abroad, people who spoke a language other than English, and people who were formerly subjected to slavery were denied full citizenship and prevented from voting by English literacy tests;
 Whereas, since the 1870s, minority groups such as African Americans in the South have suffered from the oppressive effects of Jim Crow laws designed to prevent political, economic, and social mobility;
 Whereas African Americans, Latinos, Asian Americans, Native Americans, and other underrepresented voters were subject to violence, poll taxes, literacy tests, all-White primaries, property ownership tests, and grandfather clauses;
 Whereas members of the aforementioned groups and others are currently, in some cases, subject to intimidation, voter roll purges, bans on former prisoners from voting, and financial barriers that act effectively as modern day poll taxes;
 Whereas, in 1965, Congress passed the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to protect the right of African Americans and other traditionally dis­en­fran­chised groups to vote, among other reasons;
 Whereas, in 2013, the Supreme Court of the United States invalidated section 4 of the Voting Rights Act of 1965, dismantling the preclearance formula provision in that Act that protected voters in States and localities that historically have suppressed the right of minorities to vote;
 Whereas, since the invalidation of the preclearance formula provision of the Voting Rights Act of 1965, gerrymandered districts in many States have gone unchallenged or have become less likely to be invalidated by the courts;
 Whereas these gerrymandered districts have been found to have a discriminatory impact on traditionally dis­en­fran­chised minorities through tactics that include cracking, diluting the voting power of minorities across many districts, and packing, concentrating minority voters’ power in one district to reduce their voting power in other districts;
 Whereas the courts have found the congressional and, in some cases, State legislative district maps, in Texas, North Carolina, Florida, Pennsylvania, Ohio, and Wisconsin to be gerrymandered districts that were created to favor some groups over others;
 Whereas the decision of the Supreme Court in Shelby County v. Holder, 570 U.S. 529 (2013), calls on Congress to update the formula in the Voting Rights Act of 1965;
 Whereas some form of a restrictive voting law has been instituted in 22 States since 2013; Whereas these restrictive voting laws encompass cutbacks in early voting, voter roll purges, placement of faulty equipment in minority communities, requirement of photo identification—the procurement of which amounts to a modern day poll tax, and the elimination of same-day registration;
 Whereas these changes could outright disenfranchise or make voting much more difficult for more than 80,000,000 minority, elderly, poor, and disabled voters, among other groups;
 Whereas, in 2016, discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas were ruled to violate voters’ rights and overturned by the courts;
 Whereas there is much more work to be done to ensure all citizens of the United States have the right to vote;
 Whereas National Voter Registration Day is September 25; and Whereas September 2019 would be an appropriate month to designate as National Voting Rights Month: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2019 as National Voting Rights Month;
 (2)encourages all people in the United States to uphold the right of every citizen to exercise the sacred and fundamental right to vote;
 (3)encourages Congress to pass— (A)the For the People Act of 2019 (S. 949 and H.R. 1 of the 116th Congress), to increase voters’ access to the ballot, prohibit the use of deceptive practices to intimidate voters, end gerrymandering, create automatic voter registration, limit the power of restrictive voter identification laws, make critical investments in election infrastructure and technology, and address corruption in campaign finance and ethics;
 (B)the Voting Rights Advancement Act of 2019 (S. 561 and H.R. 4 of the 116th Congress), to restore the protections of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) that prohibit discriminatory voting practices, remove barriers to voting, and provide protections for minority voters in States with a history of voting discrimination;
 (C)the Securing America’s Federal Elections Act, or the SAFE Act (S. 2238 and H.R. 2722 of the 116th Congress), to provide funding for States to improve the administration of elections, including by enhancing technology and election security, replacing antiquated voting systems, and meeting new standards for administering elections; and
 (D)other voting rights legislation that seeks to advance voting rights and protect elections in the United States;
 (4)recommends that public schools and universities in the United States develop an academic curriculum that educates students about—
 (A)the importance of voting, how to register to vote, where to vote, and the different forms of voting;
 (B)the history of voter suppression in the United States before the passage of the Voting Rights Act of 1965;
 (C)current issues relating to laws passed after 1965 that restrict the right to vote; and
 (D)any actions taken by State and Federal Government officials since passage of the Voting Rights Act of 1965 that have created barriers to the exercise of the right to vote;
 (5)encourages the United States Postal Service to issue a special Fannie Lou Hamer stamp during the month of September to remind people in the United States that ordinary citizens risked their lives, marched, and participated in the great democracy of the United States so that all citizens would have the fundamental right to vote; and
 (6)invites Congress to allocate the requisite funds for public service announcements on television, radio, newspapers, magazines, social media, billboards, buses, and other forms of media to remind people in the United States when elections are being held and to urge people to get out and vote.
			
